Dissenting Opinion.
Lotz, J.
The action made by the complaint is one to recover damages for a simple trespass upon real estate. There is no charge in the complaint that the trespass was maliciously committed. The appellees answered, first, in denial; and, secondly, by way of confession and avoidance.
The entry upon the lands was a conceded fact, both in the pleadings and upon the trial of the case. Appellees, however, sought to defeat a recovery by showing that the appellant had estopped himself in standing by and permitting appellees, with his knowledge and consent and acquiescence, to pay all the damages to the lands and crops to the owner of the fee. After the entry was admitted, the only controverted questions were the estoppel and the amount of the damages. The motives that actuated the appellees and the manner in which the entry and removal of the gravel were done, were wholly immaterial. The extent of the acts done, and the injury flowing from them, were the material questions.
The sole ground for the reversal, as stated in the former opinion, is that the court improperly permitted one of the appellees to testify to a statement and direction given to his foreman concerning the manner in which he desired the work to be done. The witness stated “that he was frequently at the farm where the plaintiff lived while the men were taking gravel therefrom,” and that he di*19rected his foreman to be careful about the property, particularly about the house.
The record before us shows that before this testimony was offered the appellant and several other witnesses had testified fully as to the manner and extent of the trespass and the injury done to the growing crops and tenancy. This testimony was given by the appellant on his own motion, and it was before the jury at the time the evidence of which complaint is made was offered. The ultimate fact or act itself was given in evidence by the appellant on his own motion.
Under the circumstances of this case, it is inconceivable to me how a declaration concerning a fact can be deemed hurtful when the fact itself remains in evidence. Appellant voluntarily gave the substance and now complains of the shadow.
I think the petition for a rehearing should be granted.
Filed June 10,1893.